 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 547 
In the House of Representatives, U. S.,

February 15, 2012
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3408) to set clear rules for the development of United States oil shale resources, to promote shale technology research and development, and for other purposes; providing for consideration of the bill (H.R. 3813) to amend title 5, United States Code, to secure the annuities of Federal civilian employees, and for other purposes; and providing for consideration of the bill (H.R. 7) to authorize funds for Federal-aid highway, public transportation, and highway and motor carrier safety programs, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3408) to set clear rules for the development of United States oil shale resources, to promote shale technology research and development, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, an amendment in the nature of a substitute consisting of the text of titles XIV and XVII of Rules Committee Print 112–14 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3813) to amend title 5, United States Code, to secure the annuities of Federal civilian employees, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Oversight and Government Reform now printed in the bill, an amendment in the nature of a substitute consisting of the text of title XVI of Rules Committee Print 112–14 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 7) to authorize funds for Federal-aid highway, public transportation, and highway and motor carrier safety programs, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Transportation and Infrastructure now printed in the bill, an amendment in the nature of a substitute consisting of the text of titles I through XIII and title XV of Rules Committee Print 112–14 shall be considered as adopted in the House and in the Committee of the Whole. General debate shall be confined to the bill, as amended, and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure. After general debate, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House. 
4.In preparing an amendment in the nature of a substitute to be adopted pursuant to this resolution, the Clerk shall retain the title and section designations as they appear in Rules Committee Print 112–14. 
5.In the engrossment of a measure addressed by the first or second section of this resolution, the Clerk is authorized to make technical and conforming changes to amendatory instructions.
6.
(a)In the engrossment of H.R. 7, the Clerk shall—
(1)await the disposition of H.R. 3408 and H.R. 3813;
(2)add the respective texts of H.R. 3408 and H.R. 3813, as passed by the House, to H.R. 7, retaining the title and section designations as they appear in Rules Committee Print 112–14 to the extent possible;
(3)conform the title of H.R. 7 to reflect the addition of the text of H.R. 3408 or H.R. 3813, as passed by the House, to the engrossment;
(4)assign appropriate designations to provisions within the engrossment; and
(5)conform provisions for short titles within the engrossment.
(b)Upon the addition of the text of H.R. 3408 or H.R. 3813, as passed by the House, to the engrossment of H.R. 7, H.R. 3408 or H.R. 3813 (as the case may be) shall be laid on the table.
7.The chair of each of the following committees is authorized, on behalf of the respective committee, to file a supplemental report to accompany any of the following measures: 
(a)Natural Resources, with respect to H.R. 3407, 3408, and 3410; 
(b)Ways and Means, with respect to H.R. 3864; and 
(c)Oversight and Government Reform, with respect to H.R. 3813. 
 
Karen L. Haas,Clerk.
